Case 2:20-cv-06861-DMG-PJW Document 20 Filed 12/11/20 Page 1 of 4 Page ID #:398




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.     CV 20-6861-DMG (PJWx)                                     Date     December 11, 2020

  Title Maria Elena Velez-Guerra v. Crescent Hotels & Resorts, LLC                      Page     1 of 4

  Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               KANE TIEN                                                NOT REPORTED
               Deputy Clerk                                              Court Reporter

     Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
              None Present                                                None Present

  Proceedings: IN CHAMBERS—ORDER RE PLAINTIFF MARIA ELENA VELEZ-
               GUERRA’S MOTION TO REMAND [10]

                                        I.
                       FACTUAL AND PROCEDURAL BACKGROUND

           Plaintiff Maria Elena Velez-Guerra filed a Complaint against Defendant Crescent Hotels
  & Resorts, LLC on May 4, 2020 in Los Angeles County Superior Court, raising employment
  retaliation and disability discrimination claims under state law. [Doc. # 1-2.] Defendant filed an
  Answer in state court on July 29, 2020 and removed the action to this Court the next day,
  asserting diversity jurisdiction. Answer [Doc. # 1-3]; Notice of Removal [Doc. # 1].

          Plaintiff filed the instant Motion to Remand (“MTR”) on September 9, 2020. Plaintiff
  argues that the Court should remand the case because Defendant has not established that there is
  at least $75,000 in controversy in this action. MTR [Doc. # 10]. The MTR is fully briefed.
  Opp. [Doc. # 14]; Reply [Doc. # 16]. For the following reasons, the Court DENIES the MTR.

                                                 II.
                                          LEGAL STANDARD

           Pursuant to 28 U.S.C. section 1332(a), a district court shall have jurisdiction over a civil
  action where the amount in controversy exceeds the sum or value of $75,000, exclusive of
  interest and costs, and there is complete diversity of citizenship between the parties. Under 28
  U.S.C. section 1441(a), an action may be removed from a state court to a federal district court if
  the latter would have had “original jurisdiction” over the action had it been filed in that court.

          If a plaintiff challenges jurisdiction after removal and the complaint itself does not
  specify a particular amount of damages, then the removing defendant bears the burden of
  establishing by a preponderance of the evidence that the amount in controversy exceeds the
  jurisdictional threshold. See Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir.

  CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
Case 2:20-cv-06861-DMG-PJW Document 20 Filed 12/11/20 Page 2 of 4 Page ID #:399




                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
                                        CIVIL MINUTES—GENERAL

  Case No.         CV 20-6861-DMG (PJWx)                                           Date       December 11, 2020

  Title Maria Elena Velez-Guerra v. Crescent Hotels & Resorts, LLC                                Page     2 of 4

  1996); Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1197 (9th Cir. 2015). A defendant cannot
  discharge this obligation by merely advancing “conclusory allegations.” Singer v. State Farm
  Mut. Auto Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997). Furthermore, “[a] complete lack of
  evidence does not satisfy this standard.” Mondragon v. Capital One Auto Fin., 736 F.3d 880,
  884 (9th Cir. 2013). Additionally, the Ninth Circuit “strictly construe[s] the removal statute
  against removal jurisdiction” such that there is a “strong presumption” against such jurisdiction.
  See Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992); see also Matheson v. Progressive
  Specialty Ins. Co., 319 F.3d 1089, 1091 (9th Cir. 2003) (“Where doubt regarding the right to
  removal exists, a case should be remanded to state court.”).

                                                           III.
                                                       DISCUSSION

          Plaintiff seeks compensatory damages for past and future lost wages, emotional distress
  damages, punitive damages, and attorneys’ fees. See Compl. Plaintiff argues that the Court
  should remand the action because Defendant has not met its burden to show by a preponderance
  of evidence that there is a sufficient amount in controversy to confer jurisdiction to this Court.1
  See MTR. Removing defendants may rely on the Complaint’s allegations and discovery
  materials obtained in state court to demonstrate that there is enough in controversy to litigate in
  federal court. Matheson, 319 F.3d at 1090; 28 U.S.C. § 1446(c)(3).

  A.      Compensatory Damages

          Defendant avers, supported by a declaration from its Vice President of Human Resources,
  that Plaintiff earned an average of approximately $26,418 per year, or about $2,201 per month,
  during her employment with Defendant. Not. of Removal at ¶ 26; Miller Decl. at ¶ 4 [Doc. # 1-
  5]. Using an estimated trial date of one year after the notice of removal and assuming, as the
  Complaint alleges, that Plaintiff last worked for Defendant in December 2018, Defendant
  calculates a minimum of $66,030 in lost wages ($2,201 per month x 30 months). Compl. at ¶ 15;
  Opp. at 5.2

         Plaintiff does not dispute Defendant’s wage figures, but argues that her compensatory
  damages are limited by her mitigation efforts. MTR at 15. Plaintiff cites no authority for the
  proposition that mitigation of damages—a potential affirmative defense—factors into
  determining the amount in controversy for diversity jurisdiction. On the other hand, the Supreme

          1
              The parties do not dispute that their citizenship is diverse.
          2
              All page references herein are to page numbers inserted by the CM/ECF system.

  CV-90                                       CIVIL MINUTES—GENERAL                       Initials of Deputy Clerk KT
Case 2:20-cv-06861-DMG-PJW Document 20 Filed 12/11/20 Page 3 of 4 Page ID #:400




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.     CV 20-6861-DMG (PJWx)                                     Date     December 11, 2020

  Title Maria Elena Velez-Guerra v. Crescent Hotels & Resorts, LLC                      Page     3 of 4

  Court has long established that a defendant’s “valid defense, if asserted, to all or a portion of the
  claim . . . will not justify remand.” Saint Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S.
  283, 292 (1938), superseded by statute on other grounds as recognized in Villano ex rel. Villano
  v. Kohl's Dep't Stores, Inc., 362 F. Supp. 2d 418, 420 (S.D.N.Y. 2005); see also Jackson v.
  Compass Grp. USA, Inc., No. CV19-4678-PSG (GJSx), 2019 WL 3493991, at *4 (C.D. Cal. July
  31, 2019) (“mitigation of damages is an affirmative defense, and . . . is therefore not relevant to
  the Court's determination of the amount in controversy”). Moreover, although Plaintiff states
  that she obtained substitute employment on or about June 2019, she fails to provide any evidence
  of how much she has earned from this employment. See Dart Cherokee Basin Operating Co.,
  LLC v Owens, 574 U.S. 81, 84 (2014) (“both sides” are obligated to “submit proof” when the
  amount in controversy is challenged). Even if the Court could consider mitigation of damages at
  this stage, there is no amount to subtract from Plaintiff’s potential lost wages.

          Plaintiff also argues that the correct time period to calculate lost wages is from May 1,
  2019, when she was told her position no longer existed, to July 30, 2020, the date of removal.
  Compl. at ¶ 17; MTR at 15. The Complaint alleges that Plaintiff last worked for Defendant in
  December 2018, although it does not allege when she was last paid. Because of the strong
  presumption against removal jurisdiction, the Court accepts, for purposes of deciding this MTR
  only, that Plaintiff’s date is correct and calculates lost wages beginning on May 1, 2019.

           Plaintiff cites Kroske v. U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005), to argue that
  courts must determine the amount in controversy as of the date of removal. But the Ninth Circuit
  later clarified its holding in Kroske:

          We conclude that the amount in controversy is not limited to damages incurred
          prior to removal—for example, it is not limited to wages a plaintiff-employee
          would have earned before removal (as opposed to after removal). Rather, the
          amount in controversy is determined by the complaint operative at the time of
          removal and encompasses all relief a court may grant on that complaint if the
          plaintiff is victorious.

  Chavez v. JPMorgan Chase & Co., 888 F.3d 413, 414–15 (9th Cir. 2018). Accordingly, the
  Court considers the amount in controversy to include all the potential relief that is available to
  Plaintiff based on the complaint operative at the time of removal, not just damages incurred up to
  the date of removal. To calculate the potential back pay at stake, the Court will use a
  conservative trial date estimate of one year after removal, or July 30, 2021, without accounting
  for likely delays related to the COVID-19 pandemic. See Beltran v. Procare Pharmacy, LLC,
  No. CV 19-08819-ODW (RAOx), 2020 WL 748643, at *3 (C.D. Cal. Feb. 14, 2020) (“When the

  CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
Case 2:20-cv-06861-DMG-PJW Document 20 Filed 12/11/20 Page 4 of 4 Page ID #:401




                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES—GENERAL

  Case No.      CV 20-6861-DMG (PJWx)                                            Date     December 11, 2020

  Title Maria Elena Velez-Guerra v. Crescent Hotels & Resorts, LLC                              Page     4 of 4

  date of a trial is not set, courts have found one year from the date of removal to be a conservative
  trial date estimate.”). Accordingly, the Court finds that a conservative estimate of the back pay
  at issue in this case is approximately $57,226 ($2,201 per month x 26 months).

  B.      Emotional Distress Damages

          In her Complaint, Plaintiff alleges that she suffered emotional distress damages “in an
  amount in excess of [the state] court’s minimal jurisdiction.” Compl. at ¶¶ 29, 41, 52, 63, 74, 86,
  98, 110. The minimal jurisdictional amount for an unlimited civil case in California state court is
  $25,000. Cal. Civ. Proc. Code §§ 85, 88. Therefore, the Court finds that Plaintiff has alleged at
  least $25,000 in emotional distress damages.

                                                 *       *        *

          From just a conservative estimate of the lost wages through trial and the minimum
  amount of emotional distress damages alone, the Court can determine that the amount in
  controversy is at least $82,226. Because this amount exceeds the minimum amount for diversity
  jurisdiction, the Court need not address the parties’ arguments pertaining to possible front pay,
  emotional distress damages in excess of $25,000,3 punitive damages, or attorney’s fees.

                                                    IV.
                                                CONCLUSION

          Based on the foregoing, Defendant has demonstrated that the Court has diversity
  jurisdiction over this action because the amount in controversy exceeds the jurisdictional
  minimum of $75,000. Plaintiff’s MTR is therefore DENIED.

  IT IS SO ORDERED.




          3
             Accordingly, the Court DENIES as moot Defendant’s Request for Judicial Notice of certain jury verdicts
  relating to front pay (that is, economic damages after the date of trial) and emotional distress damages awards.
  Plaintiff’s Request for Judicial Notice, which merely requests that the Court take notice of case law, is also
  DENIED as moot.

  CV-90                                  CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
